 



Exhibit 10.21
December 2, 2005
Mr. Pete Schenkel
4231 Belclaire Avenue
Dallas TX 75205
Dear Pete:
I am pleased to formalize our discussions regarding your continuing role with
Dean Foods Dairy Group (the “Dairy Group”). Effective January 1, 2006, Alan
Bernon will succeed you as President of the Dairy Group, reporting directly to
me. At that time, subject to the conditions stated herein, you will assume the
role of Vice Chairman of Dean Foods Company (the “Company”) (“Vice Chairman”)
for a two-year period, reporting to me.
During the period commencing January 1, 2006 through your Resignation Date (as
defined below), as Vice Chairman, your responsibilities will include the
following:

  •   Actively and fully supporting the transition to the new Dairy Group
President     •   Participating in the Dairy Group annual budgeting process    
•   Assisting in the organizational design and development of the Dairy Group  
  •   Assisting in the development of strategic plans for increasing operating
income in the Dairy Group     •   Supporting the recruitment/development of
leadership talent at the Dairy Group headquarters and regional levels necessary
to meet and exceed customer expectations over the next decade     •  
Transitioning of key customer/supplier relationships to the new President and
other Dairy Group personnel     •   Reporting, together with the Dairy Group
President, on a regular basis to me, and on a quarterly basis to the Board of
Directors, regarding transition progress     •   Presiding over meetings of the
Board of Directors, if the Chairman is unable to preside or is unavailable; and
    •   Carrying out such other duties consistent with the foregoing as may be
requested by the Chief Executive Officer or Chairman of the Board of the
Company, and such other duties generally expected of executive officers of the
Company.

 



--------------------------------------------------------------------------------



 



Mr. Pete Schenkel
December 2, 2005
Page 2 of 7
Except as otherwise provided below, you shall continue as Vice Chairman of Dean
Foods through December 31, 2007, at which date you shall resign as Vice Chairman
and as an employee of Dean Foods. You may elect to resign as Vice Chairman and
as an employee at any earlier date that you shall elect by providing Dean Foods
at least 10 days’ prior written notice of your resignation and retirement. For
purposes of this agreement, the date on which you retire (whether December 31,
2007 or any earlier date that you shall elect pursuant to the immediately
preceding sentence) shall be called your “Resignation Date.”
During the period from your Resignation Date to December 31, 2009, you will
serve as an independent contractor providing services to the Company as a senior
advisor, pursuant to the terms of the Independent Contractor and Noncompetition
Agreement (“Noncompetition Agreement”) to be executed along with this agreement.
In connection with your resignation, you shall execute such documents to effect
such resignation or provide other evidence of such action as the Company may
reasonably request from time to time. Your stock options and restricted or
deferred stock or stock units or other equity awards (collectively, “Prior
Equity Compensation Grants”), granted or awarded before January 2006, will fully
vest on your Resignation Date, which shall be treated as a qualifying retirement
for the purposes of such awards and the applicable equity plans, in accordance
with their terms subject to any earlier vesting that may occur in accordance
with the terms and conditions of the Prior Equity Compensation Grants or under
the Change in Control Agreement entered into by and between you and Dean Foods,
dated as of January 1, 2003 (the “Change in Control Agreement”).
Base Salary
For your services as Vice Chairman during the period from January 1, 2006
through December 31, 2006 (or, if earlier, your Resignation Date), you will be
paid an annual base salary at the rate of $500,000. If your Resignation Date has
not occurred prior to January 1, 2007, for the period from January 1, 2007
through December 31, 2007 (or, if earlier, your Resignation Date), you will be
paid an annual base salary at the rate of $350,000.
Annual Bonus Opportunity
For each of 2006 and 2007, your target bonus will be equal to 50% of your annual
salary. If you elect a Resignation Date prior to December 31, 2007, your annual
bonus for the year in which you resign will be pro-rated to reflect your actual
period of employment during such year. Payment of any annual bonus will be
subject to the achievement of certain operating and other individual targets to
be established by our Board of Directors and our Compensation Committee. In each
year, you will have the opportunity to earn up to 200% of your targeted bonus
(for service for the full calendar year) if operating and individual targets are
exceeded by specified amounts or percentages established by the Compensation
Committee.
Stock Options and Restricted Stock
In January 2006, you will be granted stock options having a value of not less
than $3,200,000 (the “2006 Options”). The value of such 2006 Options shall be
determined by the Compensation Committee based on the Black Scholes value of the
2006 Options or such other practices and policies that it shall utilize

 



--------------------------------------------------------------------------------



 



Mr. Pete Schenkel
December 2, 2005
Page 3 of 7
with respect to the administration of the Company’s equity compensation plans
for senior executive officers of the Company. The agreements evidencing the 2006
Options will be in a form consistent with the forms used for other senior
executives of the Company generally and with the terms of this agreement.
Notwithstanding anything else contained herein to the contrary, the 2006 Options
will be the sole additional long-term incentive that will be granted or awarded
to you in respect of your continuing services hereunder.
The exercise price of the 2006 Options will be the Fair Market Value (as defined
below) of Dean Foods stock on the date preceding the date of grant. “Fair Market
Value” shall mean the last reported sale price (on the date immediately
preceding the date of determination) of shares of Dean Foods common stock on the
New York Stock Exchange (or any national exchange or Nasdaq National Market that
the common stock may be primarily listed on at the relevant time of
determination).
Subject to your compliance with the Noncompetition Agreement referenced below
(except in such case where your compliance with Sections 5 and 6 of the
Noncompetition Agreement is not required under the Noncompetition Agreement),
the 2006 Options will vest in equal installments over a period of five
(5) years, beginning on the first anniversary date of the grant and fully
vesting by the fifth anniversary of the date of grant, subject to the terms of
this agreement and to any earlier vesting that may occur under the terms and
conditions of such 2006 Options or the Change in Control Agreement. Any portion
of the 2006 Options which become vested on or prior to your termination of
employment or the expiration of this agreement, shall remain exercisable for a
period of no less than twelve (12) months (or more as provided in the applicable
agreement or plan) following your termination of employment or the expiration of
this agreement, unless the termination is effected by the Company for Cause (as
defined below) (and, in such case, such vested 2006 Options shall remain
exercisable only for such period as is generally permitted under the applicable
agreement or plan). If your employment is terminated for Cause, any such
unvested 2006 Options shall be forfeited by you without any payment therefor on
the effective date of such termination.
Your Prior Equity Compensation Grants will become vested and exercisable in
accordance with their terms and, except to the extent that this agreement
confirms that your resignation at your Resignation Date shall be a qualifying
retirement in accordance with the terms of such Prior Equity Compensation
Grants, this agreement shall have no effect on your rights and obligations under
such Prior Equity Compensation Grants.
Management Deferred Compensation Plan
You will be eligible to participate in the Deferred Compensation Plan through
your Resignation Date, provided such plan remains in effect. The plan provides
eligible executives with the opportunity to save on a tax-deferred basis.
Other Benefits
Through your Resignation Date, you will also be eligible to participate in all
employee benefit plans, programs and arrangements, including continued payment
of individual life and disability insurance

 



--------------------------------------------------------------------------------



 



Mr. Pete Schenkel
December 2, 2005
Page 4 of 7
costs, to the extent made available to our senior executives or our employees,
on the same terms and conditions as other senior executives.
You will also be entitled, consistent with that currently provided you, to the
following: vacation, a continued car allowance, reimbursement of expenses, club
membership, office and secretarial assistance, and other perquisites and
benefits currently provided to you by the Company, through your Resignation
Date. Dean Foods will also pay for your attorneys’ fees related to the
negotiation of this agreement. Each of (i) your existing Executive Medical
Agreement, as amended, entered into with Southern Foods Group, L.P. (the
“Executive Medical Agreement”) and (ii) your Indemnification Agreement dated
February 21, 2003 entered into with Dean Foods Company (the “Indemnification
Agreement”) will remain in full force and effect in accordance with their terms.
Without limiting the generality of the foregoing, the Company agrees that you
shall be an agent of the Company during the period following your Resignation
Date during which you are available to provide services as a senior advisor, and
that, accordingly, such Indemnification Agreement will continue to apply during
such period in accordance with its terms. Nothing in this agreement is intended
to modify or amend either the Executive Medical Agreement or the Indemnification
Agreement in any respect.
Termination of Employment
Dean Foods may terminate your employment hereunder at any time for Cause or
without Cause; provided that in no event may the Company terminate your
employment without Cause prior to March 31, 2006. You may terminate your
employment hereunder for Good Reason.
As used herein, the term “Cause” shall mean: (a) your failure to perform the
duties contemplated herein which failure shall continue for 30 days after
written notice specifying the facts supporting such failure is delivered to you;
(b) your breach of your obligations set forth in the Noncompetition Agreement;
(c) your conviction of any crime deemed by Dean Foods to make your continued
employment untenable; (d) you commit an act of gross negligence or willful
misconduct in connection with your employment with Dean Foods or any of its
affiliates that has caused or could be reasonably expected to result in material
injury to the business or reputation of Dean Foods; (e) you commit any act of
dishonesty relating to Dean Foods or any of its affiliates, its employees,
agents or other representatives; or (f) you fail to comply with the Dean Foods
Code of Ethics. In each case, any termination for Cause will not be effective
unless the Board has provided you, and you have received (i) at least 10
business days advance written notice of the Board’s intention to terminate you
for Cause with a detailed explanation of the facts supporting the same,
including any particular act or acts or failure to act that the Board considers
“Cause,” and, (ii) an opportunity to appear in person before the Board to
discuss any such termination. No act or omission shall constitute the basis of a
termination for Cause if such act or omission is taken or omitted at the request
of the Board or another executive officer of Dean Foods, or is based upon the
advice of counsel to Dean Foods.
If at any time after you execute this agreement, and prior to your Resignation
Date, your employment is terminated for “Cause”: (1) you will be paid any
accrued and any unpaid base salary through the date of termination (but no other
severance or other payment will be made under this agreement), and any unvested
portion of your 2006 Options will be automatically terminated; (2) any portion
of your 2006 Options which is or which becomes vested prior to your termination
for “Cause” shall remain

 



--------------------------------------------------------------------------------



 



Mr. Pete Schenkel
December 2, 2005
Page 5 of 7
exercisable for the period specified above; (3) you shall have no obligation to
provide the Company with the Senior Advisory Services, as defined in the
Noncompetition Agreement following your termination of employment, and the
Company shall have no obligation to pay you Senior Advisory Services Fees, as
defined in the Noncompetition Agreement, or to continue thereafter any of the
benefits pursuant to Section 2 of that Agreement that would have otherwise been
made available to you following your Resignation Date and through December 31,
2009, but both parties shall otherwise be obligated to perform under the terms
of the Noncompetition Agreement.
If, at any time after you execute this agreement, and prior to your Resignation
Date, you terminate your employment for Good Reason or the Company terminates
your employment for any reason other than for “Cause”: (1) you will receive a
lump sum severance payment equal to the base salary and target bonuses to which
you would otherwise have been entitled through December 31, 2007 and the
payments that would have been payable to you through December 31, 2012 under the
Noncompetition Agreement, less lawful deductions, (2) any unvested portion of
your 2006 Options will continue to vest in equal installments after your
termination of employment, and shall remain exercisable for a period of no less
than twelve (12) months from their vest date, and (3) you will be paid your
accrued and any unpaid base salary and target bonus through the date of
termination.
You will be required to execute a release of all claims, in a form substantially
similar to that customarily required by the Company in connection with the
involuntary termination of employment of a senior executive of the Company, in
order to receive the severance pay and continued vesting of equity based awards
outlined above in connection with a termination of your employment by the
Company without Cause or by you for Good Reason. Notwithstanding anything in the
immediately preceding sentence or the form of release to the contrary, nothing
in such release shall modify, limit, extend, impair or otherwise amend the
rights, duties and obligations of the parties under the Noncompetition
Agreement.
You may terminate your employment under this agreement for Good Reason upon
thirty (30) days written notice, stating the reasons for the Good Reason and the
facts supporting the same. As used herein, the term “Good Reason” means:
(a) transfer of your principal place of employment from Dallas, Texas; (b) any
reduction in your base salary or annual bonus opportunity (other than as
expressly contemplated by this agreement), or any other failure of the Company
to pay you your base salary or any earned bonuses, (c) the failure of Dean Foods
to grant you the stock options to be granted hereunder in January 2006, or to
pay you, within 30 days following the due date thereof, any amounts required to
be paid to you under this agreement or the Noncompetition Agreement or (d) the
failure of any successor in interest to the Company, including, without
limitation, any purchaser of substantially all of the assets of the Company,
expressly to agree to perform the Company’s obligations hereunder.
This agreement will terminate automatically upon your death. Upon termination of
this agreement because of your death, your estate shall become fully vested in
all of the 2006 Options, and all such 2006 Options will become exercisable as of
the date of your death, and your estate (or any person or entity that acquires
the right to exercise the 2006 Options by bequest or inheritance) shall have a
minimum of twelve (12) months to exercise the 2006 Options. Your estate will
also be paid any of your accrued and unpaid base salary and target bonuses.

 



--------------------------------------------------------------------------------



 



Mr. Pete Schenkel
December 2, 2005
Page 6 of 7
Other Matters
Code of Ethics. As you know, you are required to comply with the Dean Foods Code
of Ethics as a condition of employment. You are required to sign the Compliance
Certificate contained within the Code of Ethics at the time your employment in
your new position begins and periodically thereafter.
Noncompetition. In order to induce the Company to enter into this agreement, to
make the commitments set forth herein with regard to your continued employment
and the compensation payable to you for your services pursuant to this agreement
and to allow you to continue to vest after the termination of your employment
(subject to the terms and conditions set forth above) in any portion of the 2006
Options that is not vested at the termination of your employment, you agree to
execute, simultaneously with the execution hereof, the attached Independent
Contractor and Noncompetition Agreement (previously identified as the
“Noncompetition Agreement”).
Governance Matters. Your term as a member of the Board is scheduled to expire at
the Annual Meeting of Shareholders to be held in May 2006. In light of your
tenure in the industry and your experience as President of the Dairy Group, I
believe it is appropriate for you to continue to serve on the Board.
Accordingly, I intend to recommend that the Governance Committee nominate you
for reelection by our shareholders to the Board when your current term expires,
and that you assume the position of Vice Chairman of Dean Foods. However, all
decisions as to nominations to the Board are and will continue to be made by the
Governance Committee of the Board. In the event you are not nominated or elected
to the Board as Vice Chairman of Dean Foods for any reason other than because of
a termination for Cause described above or your termination of your employment
other than for Good Reason, this agreement will remain in full force and effect
and, for purposes of your compensation, benefits, perquisites, and the terms of
this agreement, you will be considered an employee of Dean Foods serving in a
senior advisory capacity for the period from the date your term as a director
expires to your Resignation Date; provided that this sentence shall not operate
to cause any reduction in the compensation, benefits, perquisites, and benefits
of the terms of this agreement (other than as expressly otherwise contemplated
hereby).
Arbitration. We both agree that any controversy or claim arising out of or
relating to this agreement, or the breach thereof, shall be resolved by
arbitration administered by the American Arbitration Association (“AAA”) under
its Commercial Arbitration Rules, including the Optional Rules for Emergency
Measures of Protection. The arbitration will take place in Dallas, Texas. The
arbitrator will have the authority to award the same remedies, damages, and
costs that a court could award. The arbitrator shall issue a reasoned award
explaining the decision, the reasons for the decision, and any damages awarded.
The arbitrator’s decision will be final and binding. The judgment on the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. If the arbitrator finds that the Company is liable for any payments
under this agreement, any such payments shall be made promptly (but not more
that 10 business days) following the entering of such decision, with interest
thereon from the date such payments should have been made hereunder to the date
of such payment, at the prime rate specified in The Wall Street Journal for the
date on which such payment was otherwise due, plus 1%. The arbitration
proceedings, any record of the same, and the award shall be confidential. This
provision and any decision and award hereunder is governed by and enforceable
under the Federal Arbitration Act.

 



--------------------------------------------------------------------------------



 



Mr. Pete Schenkel
December 2, 2005
Page 7 of 7
This agreement (i) shall be deemed to have been made in and shall be construed
in accordance with and governed in all respects by the laws of the State of
Texas; (ii) shall not be assigned by any party hereto without the consent of the
other party hereto; (iii) may not be waived, amended or modified except by a
written agreement executed by both parties hereto; (iv) may be executed in
counterpart or by facsimile, each of which shall constitute an original, and all
of which, when taken together, shall constitute one agreement. If any portion of
this agreement shall be held invalid by a court of competent jurisdiction, the
validity of the remainder of this agreement shall not be affected. This
agreement shall be binding on, and enforceable against, all successors and
assignees of Dean Foods.
This agreement sets forth the entire understanding of the parties hereto and
supersedes all other agreements, oral or written, between the parties relating
to the subject matter hereof, except (i) your existing Executive Medical
Agreement, (ii) the Change in Control Agreement, (iii) the Indemnification
Agreement, (iv) all agreements and other documents which evidence the Prior
Equity Compensation Grants (“Prior Equity Grant Agreements”), and (v) the
Noncompetition Agreement, and all such agreements will remain in full force and
effect in accordance with their terms, provided, however, that this agreement
and the Change in Control Agreement shall not be construed to provide you with
duplicative severance and other termination benefits (that is, in the event of a
Change in Control, as defined in the Change of Control Agreement, you shall be
provided the benefits as stated in Section 2 of the Change in Control
Agreement).
Conclusion
Pete, I cannot thank you enough for the lasting contributions you have made to
our Company. I look forward to working with you through this transition as we
ensure that we are well positioned for the future. If you agree that the
foregoing sets forth our understanding of the terms and conditions of your
continuing employment with the Company for the periods set forth herein, please
sign both copies of this agreement where indicated below and return one copy to
me (keeping one for your records), and this agreement shall be and become a
binding agreement between you and the Company.
DEAN FOODS COMPANY

 
By: Gregg L. Engles
Chairman of the Board and Chief Executive Officer
Agreed and accepted:

 
Pete Schenkel
December 2, 2005
Enclosures

 